THE complaint alledged that on &c. the said Sessions made a settlement with said Gilbert of all demands subsisting between them, and then and there paid to the said Gilbert’s full satisfaction all arid every demand the said Gilbert held against him, from the beginning of time to that date (except &c.;) and that the said Gilbert in consideration of the sum of ten dollars, then and there received, made, executed and delivered to the said Sessions a discharge of and from all demands, of every description name or nature from the beginning of time to the date thereof (except, &c.) which said receipt or discharge bears date the same 1.9th day of May 1812 aforesaid, and is signed by the proper hand of him the said Gilbert; and that said Gilbert then and there promised that he would discharge said execution.
On motion in Court to set aside the verdict for insufficiency of jhe declaration, Court decided against the motion in arrest.
See Attorney 2,